Citation Nr: 0633121	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for sinusitis and 
allergic rhinitis.

4.  Entitlement to service connection for bronchitis. 

5.  Entitlement to service connection for residuals of head 
injury, including posttraumatic/migraine headaches.

6.  Entitlement to service connection for scarring of the 
head. 

7.  Entitlement to service connection for heart murmur.

8.  Entitlement to service connection for eustachian tube 
dysfunction (claimed as ETD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1989 to April 
1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2000, a statement of the case was issued in March 2002, and a 
substantive appeal was received in April 2002.  A Board 
hearing at the RO was held in June 2006.    

The Board notes that in his hearing testimony, the veteran 
also raised a new claim for an increased rating for his 
service connected patellofemoral syndrome of the left knee.  
The record shows that the RO adjudicated this claim in an 
August 2006 rating decision.  The record does not show that 
the left knee disability issue is in appellate status at this 
time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the RO has duly scheduled examinations, 
but the veteran has cancelled or failed to report for 
numerous VA examinations, as well as rescheduled his hearing 
before the Board several times, which has significantly 
delayed the appellate process.  When a veteran fails without 
good cause to report for a necessary VA examination requested 
by VA in conjunction with a claim, VA is not obliged to 
attempt to provide another.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  There is no legal or regulatory 
requirement that VA make further efforts to schedule an 
examination.  Nevertheless, given the need to return the case 
to the RO for other reasons as outlined below, the Board 
believes it appropriate to attempt to schedule VA 
examinations.  The Board stresses to the veteran, that while 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

With respect to the issue of entitlement to service 
connection for right knee disability, additional evidence has 
been received of record which has not been reviewed by the 
RO.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002) contemplates that all evidence will first be 
reviewed at the RO so as not to deprive the claimant of an 
opportunity to prevail with his claim at that level.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  At the June 2006 
Board hearing, the record was left open for a 60 day period 
so that the veteran could submit additional evidence.  
However, the veteran declined to waiver RO review of any new 
evidence at that time, and an executed waiver was not 
submitted with the new evidence.  

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The veteran 
testified at the June 2006 Board hearing that his right knee 
disability is caused by his service connected left knee 
disability.  A June 2006 private medical report includes a 
comment that the left knee condition has impacted the right 
knee in a negative way as the veteran has been forced to bear 
the brunt of this weight on the right; thus, leading to 
secondary degeneration of the right knee joint.  With respect 
to this issue, an examination and opinion is also necessary 
to determine whether a medical nexus exists between the 
veteran's non-service connected right knee and the veteran's 
service connected left knee disability.  

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The attention of the RO and the 
VA examiner are directed to these changes so that the report 
of the VA examination directed by the Board includes the 
necessary information. 

Lastly, it appears that the veteran has not received adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The Board notes that the RO sent a 
letter to the veteran in March 2006 concerning the type of 
evidence and information needed to establish a disability 
rating and effective date pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, it does not 
appear that the veteran was sent notice concerning what 
information and evidence was necessary to warrant entitlement 
to service connection, what types of evidence VA would assist 
the veteran in obtaining, or the veteran's own 
responsibilities with regard to identifying relevant 
evidence; nor did the notices advise the veteran to submit 
any pertinent evidence in his possession.  The Board 
acknowledges that in an August 2006 statement, the veteran's 
representative waived VCAA notice; however, although unclear, 
it appears that this waiver related to the veteran's newly 
raised claim for an increased rating for his service-
connected left knee disability because it was filed after the 
claims on appeal were certified to the Board.  Thus, in view 
of the need to return the case, it seems appropriate to 
direct that the veteran receive additional VCAA notice to 
ensure full compliance with VCAA notice requirements.  See 
also, Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet. App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his claims on appeal.  
The veteran should also be advised to 
submit any pertinent evidence in his 
possession.  Further, the VCAA notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination(s) with 
regard to the claims dealing with current 
sinusitis, allergic rhinitis, bronchitis, 
residuals of head injury, heart murmur, 
scarring of the head, right knee 
disability left shoulder disability and 
Eustachian tube dysfunction.  It is 
imperative that the claims file be made 
available to the examiner(s) for review 
in connection with the examination(s).  
The appropriate examiner(s) should offer 
an opinion (as to the appropriate 
disability) whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any of these 
disabilities are causally related to any 
injury or disease documented in the 
service medical records.

Additionally, with regard to the right 
knee disability issue, the appropriate 
examiner should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee disability is 
causally related to any injury documented 
in the service medical records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee disability is 
proximately due to, or caused by, the 
veteran's service-connected left knee 
disability?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee disability 
has been aggravated by the veteran's 
service-connected left knee disability?  
If so, the examiner should report the 
baseline level of severity of the 
nonservice-connected disability prior to 
the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the nonservice-connected 
disability is due to the natural progress 
of the disease, the examiner should 
indicate the degree of such increase in 
severity due to the natural progression 
of the disease.  See generally 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006). 

3.  Thereafter, the RO should review the 
record, to specifically include all 
evidence received since the statement of 
the case, and determine whether service 
connection for the disabilities on appeal 
is warranted.  The provisions of 38 
C.F.R. § 3.310(b) (effective October 10, 
2006) should be applied as may be 
applicable.  Unless the benefits are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



